       Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 1 of 6 PageID #: 56944
                            IN UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                             SHERMAN DIVISION

                                            DATE: 8/27/2020

DISTRICT JUDGE                                        COURT REPORTER: Chris Beckham
Amos L. Mazzant, III                                  COURTROOM DEPUTY: Keary Conrad
  Innovation Sciences, Inc.
                                                                4:18-CV-474
  v.

  Amazon.Com, Inc.


  ATTORNEYS FOR PLAINTIFF                                 ATTORNEYS FOR DEFENDANT
  Don Jackson, James Berquist, Walter Davis, Jr.,         Deron Dacus, Dave Hadden, Saina Shamilov
  Gregory Krauss, Lisa Blue (Counsel),Paul Malouf         (Counsel), Fred Torok (Amazon representative)
  (Technology)                                            Robert Winant (paralegal) and Brian Patterson
                                                          (Technology)

On this day, came the parties by their attorneys and the following proceedings were held in Sherman, TX:

 TIME:         MINUTES: Jury trial (Day 4)
 8:30 a.m.     Court is in session. Court notes appearance of parties.
 8:31 a.m.     Jury seated.
 8:32 a.m.     Court asks witness, Dr. Anne Wang questions from the jurors.
 8:43 a.m.     Plaintiff’s Counsel, Lisa Blue begins follow up questions from juror questions.
 8:53 a.m.     Pass the witness.

 8:54 a.m.     Defendant’s counsel, Deron Dacus begins follow up cross with witness, Dr. Anne Wang.

 8:57 a.m.     Defendant’s counsel, Deron Dacus shows witness a 1/9/2006 email from Dr. Wang to brother.
               Plaintiff objects to relevance and hearsay. Defendant’s counsel allowed to use the email for
               impeachment purposes but will not be admitted.
 9:05 a.m.     Pass the witness.

 9:06 a.m.     Plaintiff’s counsel, Lisa Blue begins follow up with witness, Dr. Anne Wang.

 9:07 a.m.     Pass the witness. Witness excused.

 9:07 a.m.     Plaintiff’s counsel, Don Jackson calls Arlen Dean by video deposition.

 9:08 a.m.     Video deposition of Arlen Riven Dean begins.
    Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 2 of 6 PageID #: 56945
     CASE NO. 4:18-CV-474 ALM         DATE: 8/27/2020
     PAGE 2 - PROCEEDINGS CONTINUED:




9:31 a.m.    Video deposition concludes.
9:31 a.m.    Plaintiff’s counsel, Don Jackson calls Mark Akin by video deposition.
9:32 a.m.    Video deposition of Mark Aaron Akin begins. Technical issue. Delay for speaker setup.
9:34 a.m.    Video deposition of Mark Aaron Akin begins.
9:51 a.m.    Video deposition concludes.

9:52 a.m.    Plaintiff’s counsel, Don Jackson offers to the Court that he will read into the record the
             deposition of Charles Joseph Allen.
9:53 a.m.    Plaintiff’s counsel, Don Jackson with Plaintiff team member begins reading into the record the
             deposition of Charles Joseph Allen.
10:08 a.m.   Deposition concluded.
10:08 a.m.   Jury released for break.
10:09 a.m.   Parties discuss adverse witness and exhibits. Parties discuss sealing courtroom for expert
             testimony. Parties agree.
10:10 a.m.   Court recess for 15 minutes.

10:25 a.m.   Court re-convened. Court hears from Plaintiff’s counsel, Lisa Blue regarding adverse witness
             instruction. Court declines to provide jury with adverse witness instruction.
10:30 a.m.   Jury seated.
10:31 a.m.   Plaintiff’s counsel, Don Jackson calls Fred Torok, Principal Engineer for Amazon. Witness
             placed under oath.
10:32 a.m.   Plaintiff’s counsel, Don Jackson begins direct examination of Fred Torok.

10:41 a.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Plaintiff Exhibit 875.
10:47 a.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Plaintiff Exhibit 585.
10:51 a.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Plaintiff Exhibit 586.
10:55 a.m.   Plaintiff’s counsel, Don Jackson refers witness, Fred Torok to Plaintiff Exhibit 588.
11:16 a.m.   Plaintiff’s counsel, Don Jackson refers to document to refresh memory of Fred Torok.
             Objection by Defendants counsel, Dave Hadden.
11:18 a.m.   Pass the witness.
11:19 a.m.   Defendant’s counsel, Dave Hadden cross examination of Fred Torok.
11:32 a.m.   Pass the witness.
    Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 3 of 6 PageID #: 56946
     CASE NO. 4:18-CV-474 ALM         DATE: 8/27/2020
     PAGE 3 - PROCEEDINGS CONTINUED:




11:33 a.m.   Plaintiff’s counsel, Don Jackson re-direct of witness, Fred Torok

11:36 a.m.   Pass the witness.
11:37 a.m.   Court polls the jury for questions for the witness, Fred Torok.
11:37 a.m.   Bench conference.
11:38 a.m.   Court asks witness, Fred Torok questions of jury.
11:39 a.m.   Witness excused.
11:40 a.m.   Bench conference.
11:42 a.m.   COURTROOM SEALED. Parties asked to leave not subject to protective order.
11:43 a.m.   Plaintiff’s counsel, Jay Berquist calls Dr. Devrim Ikizler. Witness Izikler placed under oath.
             Parties discuss allowing experts and staff into the courtroom.
11:45 a.m.   Plaintiff’s counsel, Jay Berquist begins direct examination of Dr. Devrim Ikizler.
11:50 a.m.   Plaintiff’s counsel, Jay Berquist requests the Court recognize Dr. Devrim Ikizler as an expert in
             the field of data analytics and competition economics.
11:54 a.m.   RECORD SEALED.
11:57 a.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 401.

11:57 a.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 402.
11:58 a.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 401A.
12:00 p.m.   Jury excused for lunch.


12:01 p.m.   Court recess for lunch.
1:02 p.m.    Court re-convened. Jury seated.
1:03 p.m.    RECORD SEALED. Plaintiff’s counsel, Jay Berquist continues direct examination with Dr.
             Devrim Ikizler.
1:03 p.m.    Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 401A.

1:06 p.m.    Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 970A.

1:06 p.m.    Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 970B.

1:22 p.m.    Plaintiff’s counsel, Jay Berquist reviews slides with Dr. Devrim Ikizler referencing Plaintiff
             Exhibits 397, 520, 399, 339, 447, 967, 966, 521, 965, 955, 519, 448, 968.
    Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 4 of 6 PageID #: 56947
     CASE NO. 4:18-CV-474 ALM         DATE: 8/27/2020
     PAGE 4 - PROCEEDINGS CONTINUED:




1:43 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 614.
1:46 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 951.
1:46 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibits 952,
            953.
1:47 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibits 943,
            944, 612.
2:01 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Devrim Ikizler to Plaintiff Exhibit 520.
2:19 p.m.   Jury excused for break.

2:20 p.m.   Court requests witness to slow down testimony for court reporter.
2:21 p.m.   Court adjourned for 15 minute break.
2:36 p.m.   Court re-convened. Jury seated.
2:37 p.m.   Plaintiff’s counsel, Jay Berquist continues direct examination of Dr. Devrim Ikizler.
2:44 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Ikizler to Plaintiff Exhibit 878.

2:54 p.m.   Plaintiff’s counsel, Jay Berquist refers witness, Dr. Ikizler to Plaintiff Exhibits 942 and 969.
2:55p.m.    Pass the witness.
2:57 p.m.   Defendant’s counsel, Deron Dacus begins cross examination of Dr. Ikizler.

3:50 p.m.   Defendant’s counsel, Deron Dacus refers witness Dr. Devrim Ikizler to Defendant’s Exhibit
            111. Defendant’s counsel, Deron Dacus offers Defendant’s Exhibit 111. Defendant’s Exhibit
            111 admitted.
3:52 p.m.   Plaintiff’s counsel, Jay Berquist requests the record remain sealed. RECORD REMAINS
            SEALED.
4:11 p.m.   Pass the witness.
4:12 p.m.   Plaintiff’s counsel, Jay Berquist begins re-direct examination of Dr. Devrim Ikizler.

4:27 p.m.   Pass the witness.
4:28 p.m.   Defendant’s counsel, Deron Dacus begins re-cross examination of Dr. Devrim Ikizler.
4:33 p.m.   Pass the witness. Court polls the jury for questions.
4:34 p.m.   Bench conference.
4:35 p.m.   Court asks questions from the jury to witness Dr. Devrim Ikizler.
    Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 5 of 6 PageID #: 56948
     CASE NO. 4:18-CV-474 ALM         DATE: 8/27/2020
     PAGE 5 - PROCEEDINGS CONTINUED:




4:45 p.m.   Witness excused.

4:45 p.m.   Jury excused for 10 minute break.

4:47 p.m.   Counsel, Lisa Blue requests the Court to admonish counsel about side bar comments.

4:48 p.m.   Court recess for 10 minutes.

5:01 p.m.   Court re-convenes. Jury seated.

5:02 p.m.   Plaintiff’s counsel, Don Jackson offers to the Court that he will read into the record the
            deposition of Dave Matsumoto. Plaintiffs counsel, Don Jackson with counsel Walter Davis
            begin reading into the record the deposition of Dave Matsumoto.
5:07 p.m.   Deposition of Dave Matsumoto concluded.
5:08 p.m.   Plaintiff’s counsel, Don Jackson offers to the Court that he will read into the record the
            deposition of Nedim Fresko. Plaintiffs counsel, Don Jackson with counsel Walter Davis begin
            reading into the record the deposition of Nedim Fresko.
5:12 p.m.   Deposition of Nedim Fresko concluded.
5:12 p.m.   RECORD/COURTROOM UNSEALED.
5:13 p.m.   Plaintiff’s counsel, Don Jackson offers to the Court that he will read into the record the
            deposition of Kevin Keith. Plaintiffs counsel, Don Jackson with counsel Walter Davis begin
            reading into the record the deposition of Kevin Keith.
5:24 p.m.   Deposition of Kevin Keith concluded.
5:24 p.m.   Jury released for day. Court will re-convene at 8:30 a.m.
5:26 p.m.   Plaintiff’s counsel, Don Jackson advises the Court of objections to Mr. Shriver’s testimony.
            Court hears from Walter Davis regarding Shriver’s testimony, exhibits and deposition excerpts.
            Parties will re-convene at 8:05 a.m. regarding the issue. Davis will email letter with exhibits at
            issue. Shamilov will have an issue to dismiss as well and will email letter to law clerk this
            evening.
5:29 p.m.   Counsel Don Jackson and Lisa Blue asks the Court to take judicial notice that 8/8/2017 is the
            date the litigation in Virginia was filed against Amazon that included the 918 patent.
5:30 p.m.   Counsel Dave Hadden and Deron Dacus objects.

5:31 p.m.   Counsel Don Jackson continues argument regarding judicial notice for anything Judge would
            decide and would not ask to present that to jury.
5:32 p.m.   Counsel Deron Dacus objects to any mention being made in closing argument.
5:32 p.m.   Court suggests stipulation.
    Case 4:18-cv-00474-ALM Document 830 Filed 08/27/20 Page 6 of 6 PageID #: 56949
     CASE NO. 4:18-CV-474 ALM         DATE: 8/27/2020
     PAGE 6 - PROCEEDINGS CONTINUED:




5:35 p.m.   Counsel Lisa Blue will submit stipulation to see if the Parties can agree to the stipulation.

5:37 p.m.   Court adjourned until 8:05 a.m.

            Plaintiff time: 11 hours 36 minutes
            Defendant time: 6 hours 11 minutes
            Total Court time today: 7 hours 25 minutes

                                                  DAVID O'TOOLE, CLERK

                                                  BY   : Keary Conrad
                                                          Courtroom Deputy Clerk
